OPINION OF THE COURT
Per Curiam.
John E Fitzmaurice has submitted an affidavit dated April 13, 2004, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Fitzmaurice was *48admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 19, 1969.
Mr. Fitzmaurice avers that his resignation is made voluntarily, free from coercion and duress, and with a full awareness of the implications of its submission. He is aware of a pending investigation by the Grievance Committee for the Ninth Judicial District into allegations of professional misconduct concerning his failure to safeguard funds entrusted to his law firm in a fiduciary capacity.
Mr. Fitzmaurice acknowledges that he could not successfully defend himself on the merits against charges predicated upon the aforesaid allegations. Mr. Fitzmaurice’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order pursuant to Judiciary Law § 90 (6-a) directing restitution or reimbursement to the Lawyers’ Fund for Client Protection. He acknowledges the continuing jurisdiction of the Appellate Division, Second Department, to make such an order in appropriate cases, which could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation in the interests of preserving time and Court resources.
Inasmuch as Mr. Fitzmaurice’s proffered resignation complies with pertinent Court rules and regulations, it is accepted, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, EJ., Ritter, Santucci, Altman and Rivera, JJ., concur.
Ordered that the resignation of John E Fitzmaurice is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John E Fitzmaurice is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John E Fitzmaurice shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John P. Fitzmaurice is commanded to desist and *49refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if John E Fitzmaurice has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).